Citation Nr: 1119191	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-28 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a respiratory disability, claimed as residuals of pneumonia. 


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In the June 2009 notice of disagreement, the Veteran's attorney raised the issue of entitlement to service connection for a psychiatric disorder other than PTSD.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral hearing loss has been received.  Thus, to this extent, the Veteran's appeal is being granted.  The de novo claim for service connection for bilateral hearing loss, along with the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a respiratory disability, are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

Finally, the Board notes that the Veteran is biologically male.  While he has undergone hormone therapy to develop female anatomy, and will dress as a woman while at home and for medical appointments, he remains clinically and legally a male.  As the record does not indicate that the Veteran is in the process of seeking a complete gender change or a legal name change, and has not requested the Board refer to him by a different name or gender, for the sake of consistency, the Board will use the masculine pronoun throughout this decision.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms no worse than depression, anxiety, chronic sleep impairment, hypervigilance, restrictive affect, intrusive thoughts, irritability, suicidal ideation, impaired abstract thinking, disturbances of mood and motivation, and persistent hallucinations.  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation or own name due to the service-connected PTSD has not been shown.  

2.  In an unappealed March 2000 decision, the Board continued a previous denial of service connection for bilateral hearing loss.  

3.  The evidence associated with the claims folder subsequent to the Board's March 2000 decision, includes a medical treatise article indicating that early noise exposure will render the ears more vulnerable to age related hearing loss.  The additionally received evidence is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for the Veteran's PTSD are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The March 2000 Board decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

3.  Evidence received since the March 2000 Board decision, with respect to the Veteran's bilateral hearing loss claim, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.
Here, and as will be explained in further detail in the following decision, the Board is granting in full the Veteran's application to reopen the previously denied issue of entitlement to service connection for bilateral hearing loss.  As such, the Board finds that any error related to VA's duties to notify and to assist the Veteran in the development of his claim, pursuant to the VCAA, is harmless and need not be further discussed.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the Veteran's increased rating claim, VA issued a VCAA notice letter to the Veteran in April 2009, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

In addition, the April 2009 correspondence also notified the Veteran of the type of evidence that may reflect a worsening of his service-connected PTSD, including doctor's statements, physical and clinical finding records, dates of examination and testing, and statements from other individuals who are able to describe from their knowledge and personal observations the manner in which his disability has worsened.  Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.  

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his increased rating claim, and that there is no reasonable possibility that further assistance would aid in substantiating such claim.  In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, private medical records, records from the Social Security Administration, lay statements, and multiple VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in April 2009.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the Veteran's claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  

II.  PTSD

In February 2009, the Veteran submitted a statement which the RO construed as a claim for an increased rating for the service-connected PTSD.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet App 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2010).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The Board is initially presented with a record on appeal which demonstrates that, in addition to the service-connected PTSD, the Veteran's psychiatric symptomatology includes gender identity disorder, major depressive disorder, adjustment disorder, paraphilia, and transvestic fetishism.  See a July 2008 treatment record and the April 2009 VA examination.  These disorders have not been service connected.

In the June 2009 notice of disagreement, the Veteran's attorney argued that "it is virtually impossible to separate the effects of one psychiatric condition from another."  The Board notes however, that the Veteran's attorney offers no legal or medical support for this statement.  Indeed, after reviewing the Veteran's claims folder and examining the Veteran, the April 2009 VA examiner opined that the Veteran had a GAF score of 50 due to his service-connected PTSD symptomatology while his non service-connected gender identity disorder, transvestic fetishism, and major depressive disorder resulted in a GAF score of 40.  Other statements from health care professionals made during the pertinent time period indicates that the nonservice-connected mental disorder cause greater impairment than the service-connected PTSD.  

It is now well settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Notwithstanding the above-mentioned difference in GAF scores, the evidence of record does not draw any distinction regarding the Veteran's mental health symptomatology and the Board will therefore assume that all of his psychiatric symptoms are attributable to his PTSD, with the exception of the GAF scores that have been discussed above.  

The Veteran's service-connected PTSD is currently rated as 70 percent disabling.  For the reasons explained in greater detail below, the Board finds that the next higher rating of 100 percent is not warranted.  

As has been discussed above, assignment of a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Board's inquiry, however, is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that  would justify a particular rating].  Accordingly, the Board will first discuss the symptoms identified in the ratings criteria and will then address any other aspects of the Veteran's psychiatric symptomatology which would warrant a higher rating.

With respect to a gross impairment in thought process or communication, the April 2009 VA examiner reported that the Veteran's speech was "clear."  While the VA examiner observed that the Veteran's thought process was circumstantial, his thought content was described as unremarkable.  It was noted that the Veteran understands the outcome of his behavior.  The Board notes that the findings of the VA examiner are consistent with the evidence of record including, for example, a May 2009 VA outpatient treatment report which documented that the Veteran's speech was relevant and spontaneous and that his thought processes were logical and goal-directed.  Additionally, in July 2008, the Veteran's speech was observed to be of normal rate and volume, fluent and spontaneous; his thought process was described as linear and goal-directed.  In short, while some impairment in the Veteran's thought processes has been identified, the evidence of record does not indicate that the Veteran experiences a gross impairment in thought processes or communications and he does not appear to contend otherwise.  There is no indication in the claims file that impairment in the Veteran's thought processes causes industrial or social impairment.  

In this case, the record clearly indicates that the Veteran experiences persistent hallucinations.  Specifically, the Veteran has reported hearing music and voices.  See a June 2009 VA treatment record.  In July 2008, the Veteran reported hearing voices telling him to remove his genitals and become more feminine.  Persistent hallucinations have therefore been demonstrated.  There is no indication in the claims file that the hallucinations causes any industrial or social impairment.  

As noted above, the Veteran has been diagnosed with gender identity disorder.  While he has appeared for VA outpatient treatment dressed in female clothing, the Board does not find that this represents grossly inappropriate behavior as the Veteran has been actively taking hormone therapy and seeking gender reassignment.  Upon review, the evidence of record does not indicate that the Veteran has engaged in grossly inappropriate behavior and he does not appear to contend otherwise. 

The Veteran has reported passive suicidal thoughts with no intent or plan and, as noted above, experiences auditory hallucinations suggesting he castrate himself.  A September 2008 VA treatment note reports, however, that the Veteran is not a significant risk for acting on these symptoms and that he has good insight into the situation and utilizes good coping skills when these symptoms occur.  As a result, the evidence of record does not indicate that the Veteran's PTSD symptomatology causes him to be a persistent danger of hurting himself or others.  

The evidence of record does not indicate that the Veteran is intermittently unable to perform activities of daily living, disoriented to place or time or has memory loss for names of close relatives or his own name.  The Veteran's grooming and hygiene have been described as "good" and he is repeatedly observed to be fully oriented.  See, e.g., an October 2008 VA treatment record.  The April 2009 VA examiner specifically reported that the Veteran's memory was intact.  The Veteran himself does not appear to contend that such symptomatology is present. 

In short, only one of the seven symptoms described in the 100 percent rating criteria has been demonstrated, however, as noted above, the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  However, the Board has not identified any other aspects of the Veteran's service-connected PTSD which would enable it to conclude that the criteria for a higher rating have been approximated, and the Veteran and his representative have pointed to no such pathology.  

In order to warrant a 100 percent disability rating for PTSD, the evidence must demonstrate total occupational and social impairment.  While not minimizing the Veteran's PTSD symptomatology, the evidence of record indicates that he spends time with his family and visits and goes fishing with his friends.  The Veteran also attends weekly Alcoholic Anonymous meetings and goes hunting.  VA outpatient treatment records document that he has "made significant strides and availed himself of many community resources for transgendered people."  Significantly, the April 2009 VA examiner specifically stated that the Veteran does not experience total occupational and social impairment due to his PTSD.  

The Board additionally observes that the Veteran has been assigned GAF scores ranging between 50 and 55.  While a GAF score of 41 to 50 could potentially indicate an inability to keep a job, the other evidence of record, in particular the opinion from the examiner who conducted the April 2009 VA examination, outweighs the GAF score.  It is not apparent upon what basis it was determined that the GAF of 50 was to be assigned but there was no reference to an inability to maintain employment.  The examiner who conducted the April 2009 VA examination specifically opined that the service-connected PTSD was not productive of total occupational and social impairment.  The Board places greater probative weight on the specific finding of the examiner who conducted the April 2009 VA examination over the assigned GAF score of 50 without any further indication that this score was assigned based on any impairment in occupational functioning.  The fact that the GAF of 50 is at the top of the range of scores which are indicative of employment problems and the fact that other GAF scores of record during the pertinent time period are higher than 50 supports the Board's determination that the GAF score of 50 does not equate, in the current case, to an inability to obtain and maintain effective employment.  

Therefore, based on a review of all the evidence, the Board concludes that an increased rating to 100 percent is not warranted at any time during the current appeal period.  The evidence of record more nearly approximates a 70 percent evaluation during the entire appeal period.  In reaching this conclusion, the Board finds that the results of psychiatric testing are more probative than the Veteran's general complaints of increased symptomatology.  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the July 2009 Statement of the Case (SOC) and appears to have considered the regulation in the Veteran's case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected PTSD.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for his PTSD.  

With respect to employment, while the April 2009 VA examiner reported that the Veteran was retired, the Board notes that the Veteran's PTSD symptomatology may have contributed to his decision to retire.  Specifically, the Board notes that the Veteran reported in March 2004 that he was terminated from his job after 21 years for forgetting to check on one of his machines resulting in 2000 improperly machined units.  Notwithstanding this event, and while acknowledging that the Veteran's PTSD symptomatology may have contributed to his decision to retire, there is no indication that the Veteran's PTSD caused him any unusual employment impairment.

The Board notes that the fact that the Veteran is currently unemployed is not determinative.  The ultimate question is whether the Veteran, because of his service-connected disability, is incapable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case there is no medical evidence that the Veteran's PTSD would have marked interference with employment.  See Van Hoose, supra [noting that the disability rating itself is recognition that industrial capabilities are impaired].  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  Bilateral Hearing Loss 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in February 2009, the claim will be adjudicated by applying the revised section 3.156, which provides that new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. See 38 U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also VA Under Secretary for Health letter dated October 4, 1995 [it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability].

The Veteran was originally denied service connection for bilateral hearing loss in an April 1996 rating action.  He perfected an appeal of this decision, and the denial was confirmed by the Board in March 2000.  Although portions of this decision were later vacated by the Court, the Board's denial of service connection for bilateral hearing loss was not disturbed.  See a December 2000 Order.

At the time of the Board's March 2000 decision, the record contained the Veteran's service treatment records, private treatment records, VA examination reports, reports of the Veteran's unit history, and lay statements.  Upon review of this evidence, the Board found that there was no evidence of an etiological relationship between the Veteran's hearing loss and his military service.  Specifically, the Board found that although the Veteran has developed hearing loss consistent with past noise exposure, there is no indication in the record that this condition is due specifically to noise in service.  It was also noted that while the Board remanded the Veteran's claim in 1998 in order to obtain a VA examination and opinion, he failed to appear for a scheduled examination on two occasions.  "Given the substantial gap in time between the onset of hearing loss, first diagnosed in 1996 . . . and the period of service, which ended in 1968, the Board [was] led to conclude that hearing loss . . . [is] likely due to some intervening factor, such as vocational or environmental noise." 

The Board's March 2000 decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104, 20.1100 (2010).  As explained above, the Veteran's claim may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  See also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted evidence (i.e., after the March 2000 decision) is new and material. 

As noted above, the March 2000 Board decision continued a previous denial of service connection for hearing loss because there was no evidence relating a current hearing loss disability to the Veteran's military service.  The evidence received subsequent to this decision includes VA medical records, private medical records, records from the Social Security Administration, and medical treatise article. 

In June 2009, the Veteran's attorney submitted a medical treatise article, titled: Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth.  In the study, the authors indicate that "noise exposure can lead to threshold shifts that progress for years after the exposure and are associated with primary degeneration of the cochlear nerve."  As a result, the article concludes that "pathologic but sublethal changes initiated by early noise exposure render[s] the inner ears significantly more vulnerable to aging."  While not clearly stated, the Veteran's attorney appears to suggest that this article provides an explanation for the Veteran's hearing loss, namely, that he incurred acoustic trauma during service which rendered his hearing more susceptible to age related hearing loss. As a result, the Board finds that this evidence is "new" in that it was not of record at the time of the March 2000 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim.  

The Board acknowledges that the Court has recently held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, would at least trigger the Secretary's duty to assist by providing a medical opinion. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  Such is the case here. 

Inasmuch as the Board previously denied the Veteran's claim based on the absence of a nexus between his hearing loss and service, and the Veteran has submitted medical evidence which indicates that early noise exposure could render the inner ears more vulnerable to age related hearing loss, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claim.

Clearly, new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral hearing loss has been received.  Thus, the Board grants this aspect of the Veteran's appeal.  [The underlying claim for service connection for a hearing loss will be addressed immediately below.]  


ORDER

Entitlement to a disability rating in excess of 70 percent for service-connected PTSD is denied. 

New and material evidence having been received, the appeal to reopen the previously denied claim for service connection for bilateral hearing loss is granted.  The appeal is granted to that extent only.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues of entitlement to service connection for bilateral hearing loss, and whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a respiratory disability, claimed as pneumonia, must be remanded for further development. 

I.  Hearing Loss

As described above, there is now of record evidence, in the form of a medial treatise article, which raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.  This evidence, while sufficient to reopen the claim, is not sufficient to allow the claim.  Specifically, the article submitted by the Veteran discusses hearing loss in general, it does not contain any information or analysis specific to the Veteran's case.  As such, the treatise evidence submitted by the Veteran is of no probative value.  The Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim. See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Veteran has been diagnosed with hearing loss as defined by VA regulations.  See an October 2000 private treatment record.  In addition, the Veteran has indicated that he was close enough to an explosion while serving in Vietnam to experience the shock wave.  See a December 1995 statement.  Under these circumstances, a nexus opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 


II.  A Respiratory Disability, to Include Pneumonia

The Veteran was originally denied service connection for residuals of pneumonia in a July 1968 rating action.  He was notified of this decision and his appeal rights in an August 1968 letter.  He did not indicate his disagreement with this decision. 

Following an August 1980 claim, the RO again denied service connection for residuals of pneumonia in a January 1982 rating action.  He was notified of this decision and his appeal rights in a February 1982 letter.  He did not file an appeal. 

In September 1995, the Veteran filed a claim seeking service connection for pneumonia.  The following month he filed a statement seeking service connection for "any/all respiratory problems (and their residuals)."  In an April 1996 rating action, the RO denied service connection for "a respiratory condition."  On appeal, the Board noted that the Veteran's "October 1995 claim [was] not identical to his [April] 1968 or January 1982 claims" as this "October 1995 claim points to a new inservice disease or injury, and a new diagnosis."  Based on the evidence indicating that the Veteran had now been diagnosed with chronic obstructive pulmonary disease, the Board adjudicated the Veteran's claim for a respiratory disability on a direct service connection basis, rather than the more limited question of whether new and material evidence had been submitted.  His claim, however, was ultimately denied by the Board based on the lack of any evidence of a nexus between a current respiratory disorder and any incident in service.  

In Kent v. Nicholson, supra, the Court held that, in the context of a claim to reopen, as is the case here, VA must look at the bases for the denial in the prior decisions and respond with a VCAA notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the current appeal, the RO mailed the Veteran a VCAA notice letter in April 2009 which stated that his claim was previously denied in August 1968.  While this is a correct statement, as noted immediately above, the Veteran's claim of entitlement to residuals of pneumonia was expanded by the Board to include all respiratory disorders, and denied in June 1998.  More significantly, the April 2009 notice letter informed the Veteran that his claim was previously denied because an examination of his chest revealed "equal excursion bilaterally, no rales or wheezing, and [was] normal on palpation and percussion."  In essence, indicating that the Veteran's disability was previously denied based on a lack of current disability.  This is incorrect.  As noted above, the Board's June 1998 decision denied the Veteran's claim based on the lack of evidence of a nexus between a current respiratory disorder and any incident in service.  As such, the April 2009 notice letter does accurately not inform the Veteran of the specific bases for the denial as required by the Court's decision in Kent.  Moreover, statements from the Veteran and his attorney do not indicate that they had actual knowledge of the reasons behind the prior final denial or what the evidence must show to reopen the Veteran's claim. 

If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice letter which complies with the notification requirements of the VCAA, as amplified by Kent.  This letter should inform the Veteran of the reasons behind the Board's June 1998 denial of service connection for a respiratory disability.
 
2.  Schedule the Veteran for a VA examination to determine the nature, extent and etiology of any diagnosed bilateral hearing loss disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

For any hearing loss diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  A complete rationale for any opinion rendered must be provided.  If any opinion cannot be rendered without resort to speculation, the examiner must so state and indicate why a resort to speculation would be required.  

3.  Following completion of the above, readjudicate the issues of entitlement to service connection for bilateral hearing loss and whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a respiratory disease, claimed as residuals of pneumonia.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


